Case 7:16-cr-00463-VB Document 73 Filed 07/08/20 Page 1 of 1
Case 7:16-cr-00463-VB Document 72 Filed 07/07/20 Page 1 of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

 

The Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
United States Courthouse

300 Quarropas Street

White Plains, New York 10601

  
   

Re: United States v. Ariel Varsanyi, NoM6 Cr. 463 (VB)

 

Dear Judge Briccetti:

The Government respectfully subpfits this letter to inform the Court that, given the Court’s
findings as to its intent and expectatiorf with respect to the execution of the defendant’s sentence,
as stated by Your Honor during je conference held on June 11, 2020, the Bureau of Prisons
(“BOP”) is working to adjust fs computation of the defendant’s sentence accordingly. The
Government has apprised defense counsel of this development and expects the BOP to finalize the
adjusted computation withji the next week. The Government respectfully requests that the parties
further update to the Court by July 14, 2020 regarding the adjusted

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

By: /s/ Kevin T. Sullivan
Kevin T. Sullivan
Assistant United States Attorney
(914) 993-1924

ce: Kerry Lawrence, Esq. (by ECF)

 
